Citation Nr: 0020917	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-45 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for a service-
connected thoracic spine disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1984 to July 
1988.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision from 
the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran has withdrawn his request for a hearing before a 
member of the Travel Board.  See 38 C.F.R. § 20.704(e) 
(1999).


REMAND

By way of history, the RO, in a rating decision dated in 
October 1988, established service connection for cervico-
thoracic back pain secondary to strain, and assigned a 10 
percent evaluation, effective July 9, 1988.  In 1996, the 
veteran argued his back disorder had worsened and requested 
an increase.  The instant appeal stems from the veteran's 
disagreement with the RO's denial of an increased rating for 
his cervico-thoracic disability in August 1996.  However, in 
a rating decision dated in June 1997, the RO revised the 
veteran's award to reflect assignment of separate disability 
evaluations.  That rating decision sets out assignment of a 
10 percent evaluation for degenerative disc disease of the 
cervical spine, effective from July 9, 1988, to February 20, 
1996; and assignment of a 20 percent evaluation thereafter.  
The veteran's thoracic spine disorder was separately assigned 
a zero percent evaluation, effective July 9, 1988.  

In order to determine the severity of the veteran's thoracic 
spine disorder, VA scheduled the veteran for examination in 
June 1999, as documented by a computer printout in the claims 
file.  The veteran was notified of that examination at his 
address of record and failed to report.  The record clearly 
shows that other correspondence sent to the veteran's address 
of record has not been returned.  The veteran has provided no 
statement of good cause to account for his failure to attend 
the scheduled VA examination, even after being clearly 
advised of the consequences of his failure to report for 
examination.  

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or re-examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  The veteran has not been 
advised of these provisions, and it could be prejudicial for 
the Board to deny the veteran's claim on this basis without 
giving him an opportunity to make an informed decision as to 
whether to report for the examination.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

In a statement received in April 1997, the veteran indicated 
that assignment of separate evaluations, 20 percent for is 
cervical spine and 10 percent for his thoracic spine, would 
satisfy his appeal.  As stated above, he is in receipt of a 
20 percent evaluation for his cervical spine disability.  
However, in a later received statement the veteran indicated 
he wished to continue his appeal; he did not specify whether 
he desired to continue to his appeal with respect to only the 
thoracic spine.  Also, the veteran's representative, in a 
statement dated in October 1998, indicates that the veteran 
is seeking in excess of a 20 percent evaluation for his 
cervical spine disability.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, absent clear withdrawal by the 
veteran, the cervical spine matter remains in appellate 
status.  A review of the record, however, shows that the most 
recent supplemental statement of the case does not include 
the cervical spine issue, although pertinent evidence was 
received subsequent to the statement of the case.  

Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should take all necessary 
steps to obtain any records of treatment 
for the conditions at issue since May 
1997.  Any records so obtained should be 
associated with the claims folder.

2.  The veteran should be afforded an 
appropriate examination to evaluate his 
thoracic and cervical spine disabilities.  
The examiner should report the normal 
range of motion for these segments of the 
spine, as well as the normal ranges of 
motion.  The examiner should determine 
whether the thoracic or cervical spine 
disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The claims folder should be made 
available to the examiner for review 
before the examination.  [Insert 
additional instructions concerning the 
exam.]

3.  The RO should again review the record 
and if any benefit remains denied, 
prepare a supplemental statement of the 
case pertinent to those issues for which 
a valid notice of disagreement has been 
submitted.  The veteran and his 
representative should be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

 

